Citation Nr: 0604825	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 13, 2001, for 
the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO granted service connection for PTSD effective 
July 13, 2001.  The veteran perfected an appeal of the 
effective date assigned for the grant of service connection.

The Board notes that following certification to the Board in 
June 2004, the veteran perfected an appeal of a May 2004 
rating decision, which continued a 50 percent rating for 
PTSD.  With regard to that issue, the Board notes that this 
issue is currently pending before the RO, and has not yet 
been certified to the Board for action.  Thus, this issue is 
not presently ready for appellate review by the Board, and is 
referred to the RO for appropriate action and continued 
processing.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify, to the extent 
applicable, has been satisfied.

2.  The RO denied entitlement to service connection for PTSD 
in June 1983.  The veteran was notified of this decision in a 
July 1983 letter and did not appeal, and the June 1983 
decision is final.

3.  Following the June 1983 decision, the veteran did not 
again claim entitlement to service connection for PTSD until 
July 13, 2001.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 13, 2001, is 
denied.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

The veteran first raised his claim of entitlement to an 
earlier effective date by the April 2003 Notice of 
Disagreement, which was clearly after the appealed rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in a letter dated in September 2002, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any further 
evidence that was relevant to the claim.

The veteran and his representative were also provided with a 
copy of the October 2003 Statement of the Case (SOC).  This 
document provided them with notice of the law and governing 
regulations, to include the criteria for establishing an 
earlier effective date as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Moreover, the nature of this 
case depends upon consideration of evidence already contained 
in the claims file.  There is no dispute as to the date the 
veteran filed his original claim for service connection or to 
the date the reopened claim was received.  Accordingly, there 
is no reasonable possibility that any additional notice would 
aid the veteran in substantiating his claim.

With regard to the duty to assist to the extent applicable, 
the information and evidence that have been associated with 
the claims file includes the veteran's personnel records, 
service medical records, post-service medical records, prior 
claims, and records from the Department of the Army Center 
for Unit Records Research.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 


Analysis

The veteran contends that he is entitled to an effective date 
in December 1982 for service connection for PTSD, the date he 
first filed for that disorder.  He argues that he did not 
receive notice of the June 1983 rating decision denying his 
claim.

The veteran's service organization representative initially 
filed a claim for entitlement to service connection for PTSD 
on December 21, 1982, on the veteran's behalf.  After 
reviewing the veteran's symptoms, a VA examiner diagnosed the 
veteran's symptoms as PTSD.  The RO denied the claim in a 
June 1983 rating decision, of which the veteran was notified 
by a July 1983 letter.  

The Board notes that the veteran's claims file includes a 
February 1984 letter from the veteran indicating that he 
received notification of his application for benefits.  He 
reported that he did not recall applying for any benefits and 
requested more information regarding his claim.  The 
notations on this letter and a review of the claims file 
reveals that the RO responded to this correspondence with a 
February 27, 1984 letter, addressing an overpayment and 
compromise issue.  The veteran's February 1984 letter did not 
mention PTSD or the July 1983 denial letter.  Thus, the 
veteran's February 1984 letter has no bearing on the matter 
presently on appeal.

The veteran next claimed entitlement to service connection 
for PTSD in a document received by the RO on July 13, 2001.  
By way of a February 2003 rating decision the RO awarded 
service connection for PTSD, effective July 13, 2001.

On the veteran's November 2003 substantive appeal he reported 
that he never received notice of the June 1983 rating 
decision denying his initial claim for entitlement to service 
connection for PTSD.  However, the July 1983 notice letter 
was sent to the veteran's current address and was not 
returned as undeliverable.  Moreover, subsequent 
correspondence showed the same address.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  See Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64- 65 (1992); Chute v. Derwinski, 1 Vet. App. 
352, 353 (1991).  The appellant may rebut that presumption by 
submitting "clear evidence to the effect that [VA's] 
'regular' mailing practices are not regular or that they were 
not followed," and the "burden then shifts to the Secretary 
to establish that the [VA] decision was mailed to the 
veteran".  Davis, supra (quoting Ashley, 2 Vet. App. at 309); 
see also Chute, supra.

In order to rebut the presumption under current caselaw where 
the mailing was made to the latest address of record, the 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to the Secretary at the time of 
the decision.  Crain v. Principi, 17 Vet. App. 182, 187 
(2003) citing Davis v. Principi, 17 Vet. App. 29, 37 (2003).  
The veteran's assertions that he did not receive the notice 
are insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Here, the denial notice was mailed to the correct address of 
record, an address that was still correct a year later, and 
there was no indication that the letter was returned as 
undeliverable.  The veteran has failed to rebut the 
presumption of regularity, and is deemed to have received the 
letter notifying him of the denial of his PTSD claim.  

The veteran did not file a timely appeal with the July 1983 
notice of the denial of service connection for PTSD, and the 
June 1983 decision is final.  38 U.S.C. § 4005(c) (1982);  
38 C.F.R. § 19.192 (1983).  

The effective date for the grant of service connection for a 
disease or injury, generally, is the date of receipt of 
claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

Here, the June 1983 denial of service connection for PTSD is 
final, and the veteran did not again file a claim for service 
connection for PTSD until July 13, 2001.  Thus, the effective 
date for the award of service connection for PTSD can be no 
earlier than the date of his reopened claim, which was 
received on July 13, 2001.  38 U.S.C.A. § 5110.  As this is 
the date assigned by the RO, the veteran's claim for an 
earlier effective date must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (a claim should be denied as a 
matter of law if the law and not the evidence is 
dispositive).  


ORDER

Entitlement to an effective date prior to July 13, 2001 for 
the grant of entitlement to service connection for PTSD is 
denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


